Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
The IDS, filed 3/3/21, has been considered
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Method and System for Handing Operation Collisions.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-12, and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al (US2017019289, “Sato”).
As to claim 1, 8, 15:
Sato teaches a method (0029), associated storage medium having instructions performing the method (0032), associated system (0029-0031) having a processor and memory (0039) comprising: 
receiving a current request to write data to an address of a memory component (receive write request to an address; 0056, 0059, 0068), the current request assigned a buffer to store the data and a first tag based on the address (command buffer store write command and associated key data; 0177, 0178, 0051); 
determining that the current request to write data collides with an earlier request to write data to the address based on the earlier request being assigned a second tag that matches the first tag (has collision monitor determine if a hash collision occurs; 0096-0098); and 
updating an identifier entry associated with the second tag with an identifier used to track the current request in response to determining the current request collides with the earlier request (update hash collision index, register information into hash collision index, each associated with a key; 0097, 0104; Fig. 11).
As to claim 2, 9:
Sato teaches determining that the current request to write data originated from a host device (receive request from client 300; 0028, 0034, 0037, 0044, 0051).
As to claim 3, 10, 16:
Sato teaches allocating and filling a write buffer with data identified by the current request to write data (store data in command buffer; 0177-178).
As to claim 4, 11, 17:
Sato teaches updating the identifier entry associated with the second tag includes overwriting an identifier used to track the earlier request (update/register information in collision index; 0097, 0104).
As to claim 5, 12, 18:
Sato teaches determining that the request to write data collides with the earlier request is based on a match of a hash of the address to an entry in a row or an extension of the row of an N-way associative cache structure (perform hashing, detect has collision; 0057-0059).
Allowable Subject Matter
Claims 6-7, 13-14, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 6/13/19, the prior art does not further suggest claim 5/12/18, wherein the row is identified based on the address and a number of rows in the cache structure.
As to claim 7/14/20, the prior art does not further suggest claim 5/12/18, wherein the extension of the row and the first tag are of the same size of data.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAN NGUYEN whose telephone number is (571)272-4198. The examiner can normally be reached M-F 7:00am -4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571)272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAN NGUYEN/Primary Examiner, Art Unit 2138